Citation Nr: 1015133	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to service connection for a right leg 
condition (previously adjudicated as a right knee condition).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1954, during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which inter alia denied service connection for 
degenerative joint disease of the lumbar spine and a right 
knee condition.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The Board notes that in an August 2005 type-written statement 
from the Veteran (Notice of Disagreement) he indicated that 
he suffered a right leg injury when a truck ran over his 
right leg after a parachute accident in 1953.  Although the 
RO adjudicated the Veteran's service connection claim as a 
claim for a right knee condition, the Board construes this 
statement more appropriately as a service connection claim 
for a right leg condition.  As such, the issue is 
appropriately captioned above.    

In March 2009 and September 2009, the Board remanded this 
claim to the RO for additional development, including a VA 
examination to determine the current extent and etiology of 
the Veteran's lumbar spine and right knee condition and 
service treatment records from the Army National Guard of 
Pennsylvania.  That development was completed and the case 
was returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right 
leg condition (previously adjudicated as a right knee 
condition) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbar spine 
degenerative disc disease.

2.  The Veteran credibly reports that he injured his back in 
a parachuting accident when his parachute malfunctioned and 
he landed on his rear injuring his back in 1953.

3.  The medical evidence regarding a relationship between the 
Veteran's lumbar spine disability and his in-service 
parachute accident is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits 
sought on appeal, specifically service connection for 
degenerative joint disease of the lumbar spine.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Facts and Analysis

Here, initially, the Board notes that there is a current 
lumbar spine disability as reflected in the April 2009 VA 
Spine Examination Report.  As there is evidence of a current 
chronic lumbar spine disability, the first element of the 
Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for a lumbar spine 
disability, to include degenerative joint disease of the 
lumbar spine, which he maintains is related to his active 
service.  The Veteran claims that his back was injured during 
a parachute exercise in 1953 during which his parachute 
malfunctioned and he fell on his rear hurting his back.  See 
August 2005 Type-Written Statement from the Veteran (Notice 
of Disagreement); March 2007 "Appeal to Board," VA Form 9.  
His DD-214 reveals that his military occupational specialty 
was weapons related, and he was awarded a Parachute Badge.  
Unfortunately, the Veteran's service personnel records and 
service treatment records (STRs) are not associated with the 
claims folder.  After extensive efforts to locate such 
records, VA was informed by the National Personnel Records 
Center (NPRC), formerly the National Archives and Records 
Administration, that the appellant's STRs were unavailable 
because they were lost in a fire.  Further, VA requested the 
appellant's STRs and service personnel records from the 
Pennsylvania National Guard, but was informed that all 
records were sent to the NPRC.  See November 2009 Letter from 
the Pennsylvania National Guard.  In cases such as these, 
where the STRs and/or service personnel records are largely 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).           

The Board finds the Veteran's statements regarding in-service 
back injury from a parachute accident consistent and credible 
with such service as his DD-214 reflects that he was awarded 
a Parachute Badge.  The Board notes that there is no evidence 
contradicting the Veteran's account.  

The Veteran has also provided a lay statement from his 
sister-in-law who reported that he has suffered from back 
problems for many years and that she and her husband visited 
the Veteran in the hospital after his in-service parachute 
accident.  See Type-Written Statement from E.M.S., received 
August 2007.  The Veteran's brother W.B.S. and friend R.L. 
also provided lay statements to the effect that the Veteran 
has back pain since service when he suffered a parachute 
accident.  See September 2004 "Statement in Support of 
Claim," VA Form 21-4138 from R.L.; September 2004 
"Statement in Support of Claim," VA Form 21-4138 from 
W.B.S.   

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnesses observed through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).

The earliest post service medical evidence is a VA radiology 
report dated in September 1983.  The record indicates that 
the Veteran complained of lateral leg pain and had a history 
of trauma to the back.  X-rays of the spine showed marked 
degenerative changes with spurring and disc space narrowing 
at the L4-L5 level.  Osteophytes were also identified at the 
L3-L4 level.  The records indicates that the Veteran was 51 
years old at the time the marked degenerative changes of the 
spine were noted.  

The record also contains both positive and negative medical 
nexus opinions.  The Board finds that the positive nexus 
opinion coupled with credible statements of in-service back 
injury from a parachute accident and supportive lay 
statements are probative, and thus, the evidence supports the 
Veteran's service connection claim for a lumbar spine 
disability, diagnosed as degenerative disc disease of the 
spine.  In this regard, the claims file contains an August 
2008 Private Medical Opinion Letter from Dr. S.N.T., which 
states that the Veteran suffered "an accident during a jump 
in 1953 that led to severe back injuries," and the Veteran's 
"disability due to back pain can be attributed to his severe 
back injury in 1953."  The August 2008 physician relied on 
competent and credible medical history as provided by the 
Veteran to opine that his lumbar spine disability was related 
to his service.  

During an April 2009 VA spine examination, the examiner 
opined that "the current lumbar spine degenerative disc 
disease is not caused by or related to military service 
including the parachute jump injury" because there was "no 
evidence he received significant treatment over the years 
except for some visits to chiropractors," and "x-rays do 
not suggest any significant injury to the back and are those 
typical of degenerative joint disease in a 77 year old."   
See April 2009 VA Spine Examination Report.  

The Board finds the April 2009 VA medical opinion less 
probative because the examiner relies solely on the lack of 
documentation in-service and until many years post-service of 
a lumbar spine disability as a catalyst for his current 
disability without looking at the evidence as a whole, 
specifically the Veteran's competent and credible statements 
regarding in-service back injury from a parachute accident 
and statements of continuous pain and some treatment post-
service.  The examiner did not take into account this 
favorable evidence when rendering the negative opinion.  The 
Board also noted that the VA examiner was not able to 
consider the VA radiology report showing "marked" 
degenerative changes of the spine at a relatively young age 
of 51 years, as that record was not submitted until a later 
date.  Therefore, the VA opinion did not consider all 
relevant evidence.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of in-service back injury with post-
service symptomatology of lumbar spine pain, and supportive 
lay and medical statements.  Resolving doubt in the Veteran's 
favor, the Board finds that the evidence as a whole supports 
service connection for lumbar spine disability, to include 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§ 5107(b).  Consequently, the three requirements for the 
grant of service connection for degenerative joint disease of 
the lumbar spine have been satisfied, and service connection 
for such disability is granted.       


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  


REMAND

The Veteran is also seeking service connection for a right 
leg condition (previously adjudicated as a right knee 
condition).  Although the Board regrets the additional delay, 
further development is necessary prior to analyzing the claim 
on the merits.  

As noted, the Board notes that the Veteran's STRs are largely 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (where 
the Court held that VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule).

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran attributes his right leg disability to an 
accident in 1953 when a truck ran over his right leg in-
service after a parachute accident.  See August 2005 Type-
Written Statement from the Veteran (Notice of Disagreement); 
March 2007 "Appeal to Board," VA Form 9. 

The Board notes that the Veteran underwent a VA examination 
regarding his claimed right knee disability in April 2009.  
The VA examiner noted two scars on the Veteran's right leg; 
however, upon physical examination noted no disability of the 
right knee.  The Board finds such examination inadequate as 
the examiner performed an examination of the right knee only 
and not the Veteran's right leg.  See July 1987 Treatment 
Record from Dr. J.E.C.; April 2008 Orthopedic Note, 
Alexandria VAMC.   
	
Although the Veteran is not currently diagnosed with any 
right leg disability, the evidence of record includes 
statements submitted by the Veteran and on his behalf  of in-
service injury to the right leg and continued complaints of 
right leg pain.  Based on the foregoing, a VA exam is 
necessary to ascertain whether the Veteran's current right 
leg disability, including scars of the right leg, is related 
to service, specifically a right leg injury in-service from a 
truck running over his leg.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his right leg disability, 
to include scars of the right leg.  
Specifically, the examiner should 
verify any right leg disabilities, 
including scars of the right leg.  The 
VA examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right leg 
disability, including right leg scars, 
are related to the Veteran's service or 
any incident therein, specifically his 
right leg injury when a truck ran over 
the right leg in-service.  

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for a right leg 
condition.  If the service connection 
claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


